NIEMEYER, Circuit Judge,
concurring:
I concur in the good opinion of my colleague writing for the court, recognizing that Bouchat, in seeking to avail himself of his victory in Bouchat I, has conceded that the downstream defendants he has named in the related cases before us are in privity with the defendants in Bouchat I. Therefore, the downstream defendants benefit from the preclusive effects of Bouchat I insofar as Bouchat has pursued the same claims against them as privies. And we now hold that he has, because the same transaction and occurrence underlies all Bouchat’s lawsuits.
But absent Bouchat’s concession, made for understandable strategic reasons, we would face almost irresolvable issues presented by this multi-party licensing infringement case. While the Copyright Act addresses adequately the single infringement of a work, it is not susceptible to a straightforward application when multiple infringements by multiple parties arise from a single work.
The Copyright Act strives to be complete and comprehensive by creating causes of action at the subatomic level. Yet in doing so, the Act loses focus on the bigger picture. In granting an author a separate “exclusive right” in every reproduction, derivative preparation, distribution, performance, display, and digital audio transmission of his work, see 17 U.S.C. § 106, the Act gives the author a right to institute an action for each infringement of each exclusive right, see id. § 501. The enforcement rights are further sub-atomized by the Act’s definition of distribution as any sale or other transfer of ownership, rental, lease, or lending. See id. § 106(3). And with respect to each infringement, the owner may receive actual damages or disgorgement of profits or, by election made “any time before judgment, statutory damages of not less than $750 or more than $30,000 as the court considers just.” Id. § 504. The Act provides for a separate statutory damage award “for all infringements involved in the action, with respect to any one work.” Id. § 504(c).
Thus, when the ‘Willage Book Store” sells a copy of a book containing a photograph that infringes on a photographer’s work, the photographer has a cause of action against the book store. And if the photographer so elects, he may claim, in lieu of actual damages, statutory damages of “not less than $750 or more than $30,000 as the court considers just.” Id. § 504(c)(1). When one million copies of the book are sold, it appears that the photographer may elect to file separate action after separate action against every book store every time the store violates one of the photographer’s § 106 rights. I question whether Congress intended conceptually to provide for an award to the photographer of at least $750,000,000, that is, $750 for each of the million copies sold. Regardless of the answer to that question, the Act undoubtedly encourages multiple, separate infringement actions because a statutory damage award is available in each action for “all infringements involved *333in the action” with respect to any one work. Id. (emphasis added); see also 4 Nimmer on Copyright § 14.04[E][2].
Relying on § 501(b) of the Act, the first book store might be able to join the infringing book’s author, publisher, and distributor — -which certainly would include any licensees, see 17 U.S.C. § 101 — arguing that it was bringing into “one action” “any person hav[ing] or claiming] an interest in the copyright.” Id. § 501(b). Opposing such joinder, because it would potentially frustrate his effort to receive multiple statutory awards, the photographer would assert that all of the sellers are not “jointly and severally” liable for each other’s infringing sales for purposes of determining statutory damages. See id. § 504(c) (authorizing a statutory award “for all infringements involved in the action, with respect to any one work, for which any one infringer is liable individually, or for which any two or more infringers are liable jointly and severally ”).
A crowning layer of complexity is added if the photographer files first against the publisher and elects to seek actual damages and thereafter sues the book stores, seeking statutory damages. The Act would seem to limit the photographer only by requiring that he make his election of remedies in the specific action “at any time before final judgment is rendered.” See id. § 504(c). A question of claim preclusion might be raised, but its application would depend on whether there was privity among the parties. Moreover, if the book stores were thought to be in privity with the publisher, the photographer could simply sue each of the book stores for statutory damages before suing the publisher for actual damages or disgorgement of profits.
Even as the Copyright Act seems to encourage claim splitting and manipulation of the litigation process, federal judicial policy encourages resolving in one action all claims arising out of a transaction or occurrence. See, e.g., Fed.R.Civ.P. 13, 14, 18, 19, & 20.
These questions, I believe, demonstrate that the Copyright Act pulls in tension from traditional joinder and claim preclusion policies and tends to undermine good judicial administration aimed at efficiency and justice. As a consequence, this case easily could have presented the fundamental but difficult issue whether a copyright owner must join all related infringers- — • from the original copier to the downstream licensees — in a single infringement action, or whether he has the prerogative to proceed piecemeal against the gamut of in-fringers. Today, however, we do not resolve these nettlesome issues because of the peculiar circumstances created by Bouchat’s desire to leverage his win in Bouchat I into a claim for statutory damages in the cases before us now. Yet these issues will arise with increasing frequency — especially in view of advanced technology for copying and transmitting data, which facilitates massive infringements — -and therefore Congress should reconsider them soon to define a more workable balance.